Citation Nr: 1104069	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  09-20 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim 
for entitlement to service connection for schizophrenia.

2.  Whether there is new and material evidence to reopen a claim 
for entitlement to service connection for mental retardation.

3.  Entitlement to service connection for schizophrenia.


WITNESSES AT HEARING ON APPEAL

The appellant, his sister, and his two brothers in law


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The appellant served on active duty in the military from January 
1980 to April 1980.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2008 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which denied the 
appellant's petitions to reopen his claims for entitlement to 
service connection for schizophrenia and mental retardation on 
the basis that no new and material evidence had been submitted.  

In September 2010, in support of his claim, the appellant, his 
sister, and two brothers in law testified at a hearing at the RO 
before the undersigned Acting Veteran's Law Judge of the Board.


FINDINGS OF FACT

1.  The RO denied the appellant's claim of entitlement to service 
connection for mental retardation in a July 1980 rating decision.  
The appellant was notified of the decision, but did not perfect 
an appeal.

2.  Evidence obtained since that July 1980 rating decision with 
respect to the appellant's mental retardation claim is cumulative 
or redundant of evidence already of record, does not relate to an 
unestablished fact necessary to substantiate this claim, and does 
not raise a reasonable possibility of substantiating this claim.

3.  The RO denied the appellant's claim for entitlement to 
service connection for schizophrenia in a January 2003 rating 
decision.  The appellant was notified of the decision, but did 
not perfect an appeal as to either issue.

4.  Evidence obtained since that January 2003 rating decision 
with respect to the appellant's schizophrenia claim is not 
cumulative or redundant of evidence already of record, relates to 
an unestablished fact necessary to substantiate this claim, and 
raises a reasonable possibility of substantiating this claim.

5.  The weight of the medical and lay evidence establishes that 
the appellant's schizophrenia existed prior to service and that 
it was not aggravated by service.  


CONCLUSIONS OF LAW

1.  The RO's July 1980 rating decision denying the appellant's 
claim for service connection for mental retardation is final.  38 
U.S.C.A. 38 U.S.C. § 4005(c); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1980).

2.  New and material evidence has not been received to reopen the 
appellant's claim for entitlement to service connection for 
mental retardation, and the claim is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The RO's January 2003 rating decision denying the appellant's 
petition to reopen his previously denied claims for service 
connection for schizophrenia and mental retardation is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).

4.  New and material evidence has been received since January 
2003, and the appellant's claim for entitlement to service 
connection for schizophrenia is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).

5.  The appellant's schizophrenia existed prior to his entering 
service was not aggravated by his military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen the Claims

The RO first considered and denied the appellant's claims for 
service connection for schizophrenia and mental retardation in a 
July 1980 rating decision.  The RO denied the schizophrenia claim 
because there was no evidence of current schizophrenia according 
to the results of his most recent VA examination.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to at 
least confirm the veteran has it; without this minimum level of 
proof, there can be no valid claim).  The RO denied the mental 
retardation claim because it is a congenital or developmental 
defect.  See 38 C.F.R. §§ 3.303(c), 4.9 (congenital or 
developmental defects are not diseases or injuries within the 
meaning of applicable legislation and, therefore, generally 
cannot be service connected as a matter of express VA regulation 
in the absence of additional disability due to aggravation by a 
superimposed condition).  38 C.F.R. §§ 3.303(c), 4.9.  The 
appellant did not appeal that July 1980 rating decision as to 
either claim and it became final.

The appellant attempted to reopen his claim for schizophrenia, 
but his petition to reopen was denied by a January 2003 rating 
decision which found that no new and material evidence had been 
submitted.  The appellant did not appeal that decision, and it 
too became final.

In October 2008, the RO issued another rating decision denying 
the appellant's petitions to reopen these claims, again finding 
that no new and material evidence had been submitted.   The 
appellant appealed to the Board.

Because the appellant did not appeal either the July 1980 or the 
January 2003 rating decisions, those decisions became final and 
binding on him based on the evidence then of record and not 
subject to revision on the same factual basis.  See 38 U.S.C. 
§ 4005(c); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).

Since the RO has previously considered and denied these claims, 
and the appellant did not timely appeal the decision as to either 
claim, the first inquiry is whether new and material evidence has 
been submitted to reopen each claim.  38 C.F.R. § 3.156. And 
irrespective of whether the RO determined there was new and 
material evidence, so, too, must the Board make this threshold 
preliminary determination, before proceeding further, because it 
affects the Board's jurisdiction to adjudicate each claim on its 
underlying merits, i.e., on a de novo basis.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); and McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not been 
submitted).  

If the Board finds that new and material evidence has not been 
submitted, then its analysis must end, as further analysis is 
neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.  
If, however, there is new and material evidence, then the Board 
must reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence already 
of record at the time of the last prior final denial of the claim 
sought to be opened, and it must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").
 



Schizophrenia 

The January 2003 rating decision denying the appellant's 
petitions to reopen his claim is the most recent final and 
binding decision on his claim for schizophrenia, so it marks the 
starting point for determining whether there is new and material 
evidence to reopen each claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (indicating VA is required to review for newness 
and materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis to determine 
whether a claim should be reopened and readjudicated on the 
merits).

At the time of the January 2003 rating decision the evidence of 
record consisted of service treatment records which showed that 
the appellant had schizophrenia.  The records showed that this 
condition was found to have existed prior to service and was not 
permanently aggravated by the appellant's brief time on active 
duty.  Private treatment records from 2000 were also submitted 
showing that the appellant was in fact diagnosed with 
schizophrenia.

Based on the grounds stated for the denial of the appellant's 
schizophrenia claim, new and material evidence would consist of 
competent evidence suggesting the appellant currently has 
schizophrenia.  

The additional evidence submitted since that January 2003 rating 
decision includes the appellant's Social Security Administration 
records including a psychiatrist's report providing a diagnosis 
of schizophrenia in the 1980s.  Also of record are statements 
from the appellant asserting that he did not have any problems 
prior to entering the military.  These statements were echoed by 
the appellant's sister and two brother-in-laws at his hearing 
before the Board.

This additional evidence is both new and material because it was 
not previously submitted to decisionmakers and, therefore, not 
previously considered, and because it relates to an unestablished 
fact necessary to substantiate the claim - specifically, by 
providing a current diagnosis of schizophrenia.  So this 
additional evidence raises a reasonable possibility of 
substantiating his claim.  See 38 C.F.R. § 3.156(a).  His claim 
for service connection for schizophrenia, therefore, is reopened.

Mental retardation 

As noted, the appellant's claim for mental retardation was denied 
by a July 1980 rating decision.  The evidence of record at the 
time of the July 1980 rating decision included service treatment 
records showing that the appellant had mental retardation based 
on IQ testing.  The appellant was hospitalized after 11 days on 
active duty at which time he reported that he did not like the 
military and was homesick.  The records show that the appellant 
was eventually discharged from the military in April 1980.  The 
appellant was then hospitalized for approximately a month after 
which time he was given a final diagnosis of mild mental 
retardation. 

The appellant's claim was denied as it was found that the 
appellant's mental retardation was a congenital or developmental 
defect that was not aggravated by a superimposed condition while 
in service.
  
Based on the grounds stated for the denial of the appellant's 
mental retardation claim, new and material evidence would consist 
of competent evidence suggesting the appellant's mental 
retardation is not a congenital or developmental defect or 
indicating he has additional disability with respect to his 
mental retardation due to aggravation by a superimposed condition 
while in service.  

Since July 1980, additional evidence has been submitted, 
including private and VA treatment records and statements from 
the appellant and his family.  The treatment records are 
considered new in that they were not previously of record and 
therefore not previously considered; however, they refer only to 
his present evaluation and treatment, i.e., the current diagnosis 
and severity of his claimed condition.  So these records, while 
new, are not material to the claim for mental retardation in that 
they do not relate to an unestablished fact necessary to 
substantiate the claim.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records describing the appellant's 
current condition are not material to issue of service connection 
and are not sufficient to reopen claim for service connection 
based on new and material evidence.).  

The additional evidence submitted also includes statements from 
the appellant and his relatives generally indicating the 
appellant was not as mentally disabled prior to his military 
service as he was after his military service - essentially 
attributing the appellant's current mental state to his period of 
service.  While laypersons are competent to provide evidence of 
their observations, such lay statements of causation generally 
are not competent evidence; so they do not raise a reasonable 
possibility of substantiating claims for service connection.  See 
Moray v. Brown, 5 Vet. App. 211 (1993) (the Court noted that a 
layman generally is not competent to offer a medical opinion 
regarding causation, and that such evidence does not provide a 
basis on which to reopen a claim of service connection); Routen 
v. Brown, 10 Vet. App. 183, 186, (1997) (indicating that "[l]ay 
assertions of medical causation cannot suffice to reopen a claim 
under 38 U.S.C. 5108.").  Therefore, the Board finds the 
additional evidence obtained with respect to the appellant's 
mental retardation claim is cumulative or redundant of evidence 
previously of record and already considered, so not new, and/or 
does not provide the facts necessary to substantiate the claims, 
so not material.  Accordingly, the Board finds that the appellant 
has not submitted new and material evidence to reopen his claim 
for service connection for mental retardation.  And in the 
absence of new and material evidence, the benefit-of-the-doubt 
rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Therefore the appellant's claim for service connection for mental 
retardation is not reopened and to that extent his appeal is 
denied.

II.  Service Connection for Schizophrenia

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally 
requires: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in- 
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

Psychoses will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10-percent 
disabling within one year after service. This presumption, 
however, is rebuttable by probative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

According to 38 C.F.R. § 3.384, 71 Fed. Reg. 42,758-60 (July 28, 
2006), a "psychosis" includes the following specific disorders: 
brief psychotic disorder, delusional disorder, psychotic disorder 
due to general medical condition, psychotic disorder not 
otherwise specified, schizoaffective disorder, schizophrenia, 
schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009).

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the veteran has it; without this minimum level of proof, there 
can be no valid claim).  Here, the appellant's Social Security 
Administration records include a psychiatrist's report providing 
a diagnosis of schizophrenia.  So there is competent medical 
evidence he has this claimed condition.  Therefore, the 
determinative issue is whether his schizophrenia is attributable 
to his military service - and especially to any psychological 
symptoms he may have experienced during service.  

The appellant contends that he had his first psychiatric episode 
which led eventually to being diagnosed with schizophrenia 
following hospitalization and discharge from service.  The 
appellant believes that because his current psychiatric 
disability began in service, service connection is warranted. 

In support of his contention, the appellant, his sister, and two 
brothers-in-law testified at a hearing before the Board.  They 
essentially argued that the appellant did not have any mental 
problems prior to service, but that he began to experience them 
in service and has had them since.  

The appellant's service treatment records document his in-service 
treatment for psychological symptoms.  Indeed, his records show 
that in January 1980 - after less than 2 weeks of basic training, 
the appellant received in-service treatment for psychological 
symptoms and was hospitalized.  Per the records, the appellant 
was hospitalized January 21, 1980.  The clinical report from the 
admission reported that the appellant had been behaving bizarrely 
in his unit and showed poor understanding and communication 
skills to the point that other soldiers were assigned to look out 
for his well being.  Upon admission, the appellant reported that 
he had been hearing voices talking to him in his head telling him 
to hurt himself.  The appellant indicated that he had heard 
voices all his life, but he denied having ever received any 
treatment prior to entering service.  The appellant was started 
on a course of antipsychotic medication which reduced his 
auditory hallucinations.  The appellant was diagnosed with 
schizophrenia with severe mental retardation.  It was noted that 
the conditions had been treated and had improved.  The doctor 
concluded that the appellant's conditions existed prior to 
service. 

It appears that the appellant was hospitalized for a number of 
weeks after which a medical Board was convened, and three doctors 
considered the appellant's case.  These doctors concluded that 
the appellant had schizophrenia which existed prior to service 
and which was not aggravated by his time in service.

The appellant was then sent to a VA hospital where he was 
hospitalized for approximately a month between April and May 
1980.

Because the appellant served during a time of peace, the 
provisions of 38 U.S.C.A. §§ 1131, 1132 apply to his claim.  For 
the purposes of 38 U.S.C.A. § 1131, every person employed in the 
active military, naval, or air service for six months or more 
shall be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the examination, 
acceptance and enrollment, or where evidence or medical judgment 
is such as to warrant a finding that the disease or injury 
existed before acceptance and enrollment.

In this case, the appellant did not have the requisite six months 
of service on active duty and therefore the presumption of 
soundness does not attach.  Nevertheless, the Board still must 
determine whether the appellant's psychiatric condition existed 
prior to service and if so, whether it was aggravated by his 
military service.

A pre-existing injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation 
may not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition itself, as contrasted 
with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The appellant has argued that he did not have any problems prior 
to service and that his first psychiatric problems occurred while 
on active duty.  However, the medical and lay evidence tends to 
refute the appellant's contention.

As mentioned, the March 1980 report of the Medical Board 
concluded the appellant's schizophrenia preexisted service and 
was not aggravated by service.  The report from the Medical Board 
noted that the appellant entered active duty on January 9, 1980 
and was transferred to a hospital for psychological treatment on 
January 21, 1980.  The report indicated that the Medical Board's 
conclusion was based upon a careful consideration of the 
appellant's clinical records, laboratory findings, health 
records, and medical examinations.  Therefore, the Board finds 
the Medical Board's report is thorough and well-reasoned; hence, 
the findings expressed therein have the proper foundation and 
predicate and are entitled to a lot of probative weight, 
especially since there is no competent medical evidence to the 
contrary.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. 
Brown, 5 Vet. App. 177 (1993).  

The Medical Board's finding that the appellant's condition 
existed prior to service is supported by the appellant's report 
upon admission to the military hospital that he had heard voices 
his whole life.  It is also noted that the appellant's mother 
contacted the VA hospital in April 1980 requesting that the 
appellant be discharged from the military.  The mother informed 
the doctors that the appellant had never been away from home 
prior to enlisting in the military.  She described the appellant 
as having been sick his whole childhood and she stated that the 
appellant had always been a nervous child and had stayed very 
close to home, although she denied noticing any bizarre thoughts 
or behavior.  The doctor suggested that the appellant had 
probably been functioning at a marginal intellectual level while 
in a structured, protective environment, prior to entering 
service.  The doctor found that the mother appeared to have kept 
the appellant very close to her side.

The appellant and several family members testified at a hearing 
before the Board that the appellant was totally normal prior to 
service, but the medical and lay evidence above tends to show 
otherwise.  While the appellant and his family members are 
considered competent to provide their observations of the 
appellant prior to service, they are not medically qualified, and 
therefore not competent, to diagnose a psychiatric condition or 
determine its etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Furthermore, from a review of the mother's 
statements that were provided in 1980, it is clear that the 
appellant was not as "normal" as his family members would now 
lead us to believe.

In this case, medical professionals who reviewed the appellant's 
case contemporaneous with his hospitalization in service found 
that his psychiatric condition did in fact exist prior to 
service.  This evidence is given greater weight than the family 
statements as it is supported by statements and observations 
recorded while the appellant was still in service as opposed to 
the family statements that were provided approximately three 
decades after the appellant's time service and which were 
provided in conjunction with a claim for benefits.

Thus, the Board finds there is clear evidence that the 
appellant's schizophrenia existed prior to service.  

Given the conclusion that the appellant's schizophrenia existed 
prior to service, the question then turns to whether the 
condition was aggravated by service.  In this case, the doctors 
who evaluated the appellant after his in-service hospitalization 
found that the appellant's schizophrenia was not aggravated. 

As noted, a temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition itself, 
as contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

In this case, not only did the doctors on the Medical Board 
conclude that the appellant's schizophrenia was not aggravated by 
his service, but following the appellant's hospitalization at VA 
in April 1980, it was reported that no signs or symptoms of 
schizophrenia were found.

As such, the evidence of record does not show that the underlying 
schizophrenia was worsened by the appellant's military service.  
Therefore, the criteria for aggravation have not been shown, and 
the appellant's claim is accordingly denied. 

III.  The Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

In the present case, required notice was provided by letters 
dated in April 2008, December 2008 and April 2009, which informed 
the appellant of all the elements required by the Pelegrini II 
Court as stated above.  Additionally, the letter specifically 
informed the appellant of what "new" and "material" meant in the 
context of his claim, and it informed him the reason that his 
claim had previously been denied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the appellant was not given prior to the first 
adjudication of the claim, the appellant has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, after such notice 
was provided, the appellant's claim was readjudicated.

In these circumstances, VA has satisfied its duties to notify and 
assist, and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the 
denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no possibility 
of any prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
appellant in adjudicating this appeal.










ORDER

As there is new and material evidence relating to the claim for 
entitlement to service connection for schizophrenia, it is 
reopened.

As there is no new and material evidence relating to the claim 
for entitlement to service connection for mental retardation, it 
is not reopened.

Service connection for schizophrenia is denied.


____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


